IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00230-CV
 
$1,711 in United States Currency,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the 170th District Court
McLennan County, Texas
Trial Court No. 2009-1538-4, 1
 

MEMORANDUM  Opinion





 
            Ronald Clayton Bible filed a notice of
appeal with the District Clerk on July 17, 2009 regarding an adverse judgment by the trial court in a forfeiture case.  A few days later, on July 20, 2009, Bible filed a document indicating that he no longer wished to appeal the
trial court’s decision.
            Accordingly, this appeal is
dismissed.  Tex. R. App. P.
42.1(a)(1).
            Further, absent a specific exemption,
the Clerk of this Court must collect filing fees at the time a document is
presented for filing.  Tex. R. App. P.
12.1(b); Appendix to Tex. R. App. P., Order Regarding Fees
(Amended Aug. 28, 2007, eff. Sept. 1, 2007).  See also Tex. R. App. P. 5; 10th
Tex. App. (Waco) Loc. R. 5; Tex.
Gov’t Code Ann. § 51.207(b); § 51.941(a) (Vernon 2005); and § 51.208 (Vernon Supp. 2008).  Under the circumstances of this proceeding, we suspend the rule and
order the Clerk to write off all unpaid filing fees in this case.  Tex. R. App. P. 2.  The write-off of
the fees from the accounts receivable of the Court in no way eliminates or
reduces the fees owed by Bible.
 
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Appeal
dismissed
Opinion
delivered and filed August 5, 2009
[CV06]